Citation Nr: 0006883	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-02 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 until 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
September 1997, rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied the veteran's claim 
for service connection, among other disabilities, herniated 
nucleus pulposus L4-5 and L5-6 status post diskectomy, 
hypertension and arthritis of the hands.  While the appeal 
was pending, the RO, in a November 1999 rating decision 
granted service connection for degenerative arthritis, lumbar 
spine, with degenerative disc disease, status post diskectomy 
and foraminotomy L4-5 and L5-6.  Consequently, the appeal on 
this issue was resolved.

The veteran appears to raise a new claim in his November 1997 
Notice of Disagreement where he appears to expand his claim 
of arthritis from the hands to the hands and wrists.  Since 
there has been no review of the veteran's claim for service 
connection for arthritis of the wrists, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he has hypertension.

2.  The veteran has not submitted competent medical evidence 
establishing that he has a arthritis of the hands.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. 5107 (a) 
(West 1991).

2.  The claim of entitlement to service connection for 
arthritis of the hands is not well grounded.  38 U.S.C.A. 
5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hypertension and a 
arthritis of the hands.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  Moreover, in the case of a 
diagnosis of arthritis or hypertension, service connection 
may be granted if either disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

However, a veteran who submits a claim(s) for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. 5107 (a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical evidence, or in some instances, 
lay evidence of an in-service incidence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists (in-
service incidence or aggravation of a disease).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered to demonstrate its existence.  

If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during 
service, or any applicable presumptive period, and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating (nexus) the current condition to 
that symptomatology (current condition).  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  However, in the two issues 
under consideration in this claim, the veteran fails to 
submit credible evidence that the alleged conditions exited 
during service.  Furthermore, the veteran's current symptoms 
do not support a diagnosis of hypertension or a bilateral 
wrist and hand disorder to include arthritis.

Although the veteran's service medical records and the VA 
examination in 1998 do indicate complaints of hand pain, 
there no competent evidence of a diagnosis of a arthritis of 
the hands or hypertension.  Furthermore the veteran has not 
submitted competent medical evidence that he suffers from 
arthritis or hypertension.  The only evidence of the 
existence of either of these disabilities is the veteran's 
lay statements contained in his claim.  Because the veteran 
is a layperson with no medical training or expertise, his 
contentions standing along do not constitute competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, as the veteran has not submitted competent 
medical evidence establishing that he currently has 
hypertension, or arthritis of the hands, his claim must be 
denied as not well grounded.  The duty to assist is not 
triggered until a claimant has submitted a well-grounded 
claim.  See Epps, 126 F.3d at 1467-68.  In this claim, the 
veteran has failed to submit such a claim, therefore the 
Department has no obligation to further assist the veteran in 
developing facts pertinent to his claim and the claim must 
fail.  See Morton v. West, 12 Vet. App. 477 (1999)

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no duty on the part of 
the VA under 38 U.S.C.A. 5103 (a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why his current 
attempts fail.


ORDER

A well-grounded claim not having been submitted, service 
connection for hypertension is denied. 

A well-grounded claim not having been submitted, service 
connection for bilateral hand arthritis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

